Tokrance, J.
This is an action to recover damages for the conversion of a note. The court below made a finding of facts, and upon those facts rendered judgment for the plaintiff, and from that judgment the defendant brings the present appeal.
The following is a somewhat condensed statement of the facts found: — On and before June 1st, 1890, the defendant was in business in Danielsonville in this State, under the name of C. D. King & Co., and advertised himself under that name as an investment broker and negotiator of Southern loans. He continued said business there under that name down to the time of the trial. About June 1st, 1890, the plaintiff, at the solicitation of the defendant, purchased of him the note in question. It was dated June 1st, 1888, for tiie sum of $1,000, signed by one Colley, payable to the order of the Georgia Loan and Trust Company, and due five years from date with interest at eight per cent payable semiannually. It was indorsed by the Georgia Loan and Trust Company to the defendant, and by him to the plaintiff. No mortgage deed or other papers accompanied the note, and the plaintiff never saw any papers other than it, although he understood that the note was secured by mortgage to the Loan and Trust Company, on certain real estate situated in Georgia. The note sold to the plaintiff was one of three notes of like amount, tenor, and date, made by Colley in June, 1888, to said Loan and Trust Company, for a loan of $8,000 then made by it to him, and all three notes were secured by one and the same mortgage deed of trust, made by Colley to said company, upon land of his in Georgia. The company desired to have the notes made in three amounts for convenience in selling, and for the purpose of negotiating them. The court finds that the plaintiff did not know, until after the maturity of the extension coupon hereinafter referred to, that any *470other notes than his own were secured by said trust deed, but there was a statement of that fact upon his note. When the note came due, the plaintiff, at the request of the defendant, consented to an extension for three months, and subsequently received through the defendant an extension coupon to cover the interest of said three months, and dated June 1st, 1893, which coupon was afterwards paid. Prior to this time, the defendant had collected for the plaintiff the interest coupons upon this note as they came due. The defendant did this through the firm of Burr and Knapp of Bridgeport in this State, who were investment brokers, and one of whom was the president of the Georgia Loan and Trust Company ; and the Connecticut office of that company was in the office of Burr and Knapp, who were its general managers in this State. Where the Georgia Company was located, or any other facts concerning it, the evidence did not disclose. The defendant among other loans, handled those of this Georgia Company, through Burr and Knapp, but under what arrangement did not appear. The coupons upon plaintiff’s note as they came due were sent by defendant to Burr and Knapp, and the money when received by them was sent to the defendant and paid by him to the plaintiff. When the extension coupon came due, the note remained unpaid, and the plaintiff on September 20th, 1893, “ at the solicitation of the defendant and relying upon his assurance that, if he would give the defendant the note for collection, the defendant would get the amount due upon it in a very short time, delivered said note to the defendant with positive instructions to collect the amount due thereon, and received from him a receipt therefor, reading as follows: ‘ Received of George R. Davis, note 2441, Georgia Loan, 1994 for $1000 for collection. Matured Sept. 1st, 1893. Placed in our hands at first on Sept. 20th, 1893. C. D. King & Co.’” Nothing was said between the parties as to any compensation to be paid the defendant for the collection of said note, and he never expected anything would be paid, unless some difficulty arose in making the collection ; but the plaintiff understood that the defendant would attend to its collection, as he had *471attended to the collection of coupons, as a duty assumed by him, as the negotiator of the loan, toward the plaintiff as its purchaser, for the promotion of his brokerage business. No instructions were given to the defendant as to the course to be pursued in collection. The defendant at once sent the note to Burr and Knapp, and instructed them to collect the same and remit the money to him. Prior to this time the Trust Company, with the consent of the holders of the other two Colley notes, had agreed with Colley to extend the loan for a period of five years. Colley had executed three new notes and a new mortgage of the same land to secure the new notes, to a company called the Security Investment Company, but what this new company was, or where located, the evidence did not disclose. It was the judgment of the Trust Company that it was for the interest of the holders of the original Colley notes that the first mortgage should not be foreclosed. These facts were unknown to the plaintiff when he placed his note in defendant’s hands for collection, nor were they discovered by him for a long time thereafter. Burr and Knapp on receipt of the note forwarded it to the Trust Company, and it at once delivered the note to Colley, and it was by him presumably destroyed. The three renewal notes were payable in five years from date, with interest at seven and one half per cent per annum payable annually. One of these renewal notes was sent by Burr and Knapp to the defendant, and he tendered it to the plaintiff who refused to accept it, and demanded the original note or the money due on it. The plaintiff then for the first time learned of the existence of the firm of Burr and Knapp, and the business relations of the defendant with them, and that others besides himself were interested in the loan.
Upon these facts the defendant claimed, among other things, that the Trust Company was not the agent of the defendant, but was the trustee and agent of the plaintiff; and that the defendant in forwarding the note in due course of business to the Trust Company with instructions to collect, had performed his duty to the plaintiff and was not liable for the default or misconduct of the Trust Com» *472pany. The court overruled these claims, and held that the defendant was an independent contractor for the collection of the note; that Burr and Knapp and the Trust Company were the agents of the defendant and not of the plaintiff; that there had been a conversion of the note; that defendant was liable for a failure to return either the note or the money; and rendered judgment for the amount of the note and interest.
It appears from this finding that the Georgia Loan and Trust Company, either as the agent of the plaintiff or of the defendant, wrongfully delivered up to Colley the property of the plaintiff so that it became lost to him. If in so doing the Trust Company was the agent of the defendant, then he is liable for the damage thereby occasioned to the plaintiff; but if it was the agent of the plaintiff, then the defendant is not liable for such damage. As a conclusion of law from the facts found, the court below held that the Trust Company was the agent of the defendant and not of the plaintiff ; and whether it erred in so holding is the principal question upon this appeal.
The law applicable in cases of this kind is tolerably well settled. As a general rule, an agent has no right to delegate his authority to a sub-agent without the consent of his principal. If without such consent he does delegate his authority, the sub-agent whom he appoints will be regarded as his agent, and not the agent of the principal. On the other hand, if an agent has the consent and authority of his principal to employ a sub-agent, he may employ one; and if in so doing he in good faith selects a suitable and proper sub-agent, he is not responsible to his principal for the acts and omissions of such sub-agent. Furthermore, this consent and authority from the principal to the agent to employ a sub-agent, may be given expressly or by implication. Story on Agency, § 201; Evans on Principal & Agent, Chap. 6, § 2; Mechem on Agency, § 513.
Bearing in mind these principles, it is clear that the question whether or not the Trust Company was the agent of the defendant for whose acts he was responsible, depends on *473the answer to the further question, whether the plaintiff expressly or impliedly authorized the defendant to forward the note to that company for collection. If he did, then the Trust Company was the agent of the plaintiff, and not of the defendant. As no claim is made that there was any express authorization of this kind, the inquiry is narrowed down to this: do the facts found warrant the conclusion, as matter of law, that there was an implied authorization ?
The court below must necessardy have held that there was no such implied authorization, and in this we think it erred. Upon the facts found and as matter of law, we think the plaintiff impliedly authorized the defendant to employ the Trust Company to collect the note. The facts in this case are somewhat peculiar. The defendant was not a collection agent, nor an attorney at law engaged in the collection of claims; his principal business was that of a broker and negotiator of loans and investments. As such he had acted as the agent of the Trust Company in selling the note in question, and this was known to the plaintiff when he bought the note. He was not engaged personally and for profit in the collection business, and did not hold himself out as such a collector. It is true that he had collected the interest coupons for the plaintiff upon this note, and doubtless he did the same thing for other customers; but this was done incidentally as a matter of favor to those customers and without charge for such services, for the purpose, no doubt, of retaining their custom as purchasers and investors. When the note became due the defendant undertook to collect that, just as he had the interest on it, as an accommodation to his customer, and without fee or reward other than the advantages that might possibly spring from retaining the good will of the customer. This statement is, we think, a fair inference from the finding upon this point. Then again, the facts relating to the note itself are somewhat exceptional in their nature. It was secured by a mortgage deed of land in Georgia, made to the Georgia Trust Company as trustee for the plaintiff as the holder of the note; and that mortgage deed was in the hands of the trustee, and could be foreclosed only *474in Georgia by a proceeding in the name of the trustee. At the time the note was delivered to the defendant to collect, there was nothing to indicate that it could be collected except by resorting to the security by means of a foreclosure suit; and the natural and ordinary way to do this, and for aught that then appeared the best way, was to forward the note to the trustee with instructions to collect it by foreclosure proceedings, unless the note was paid on demand. It was the duty of the trustee to bring the foreclosure on request, or at least to allow the proceeding to be brought in its name, and this could only be done in Georgia where the maker of the note lived and where the property mortgaged was situated. No good reason for not pursuing such a course was then known to plaintiff or defendant; neither of them then knew that the Trust Company had already made a new arrangement with Colley; and neither of them had any reason to anticipate that the Trust Company would wrongfully surrender the note. All these things the plaintiff knew just as well as the defendant. He must have known that the plaintiff was' not to go personally to Georgia to collect the note; he must have known that the collection of the note could probably be enforced only by a resort to the security; he must have known that the only natural and feasible way to enforce the security was through his trustee, the Georgia Trust Company; and he must have known that the defendant would be in a measure compelled to select the Trust Company as a sub-agent in this matter, and to intrust to it the note in question. It was under and in view of all these circumstances that the defendant made the agreement to collect the note, and looking at them all, we think the legal conclusion must be that the plaintiff impliedly authorized the defendant to employ the Trust Company in this matter and to forward to it the note in question for collection.
The principles applied in East Haddam Bank v. Scovil, 12 Conn., 303, fully justify this conclusion; and the facts in the present case are much stronger in favor of such a conclusion than were the facts in that case.
The duty which devolved upon the defendant by virtue of *475his undertaking, he fully performed. He promptly and safely forwarded the note to the trustee, with instructions to make immediate collection. The fact that he did this through Burr and Knapp is of no legal significance. They were guilty of no delay in forwarding it, and of their conduct in this respect the plaintiff makes no complaint. The only thing he really complains of is the conduct of his trustee in wrongfully giving up the note. That was undoubtedly a wrong amounting to a conversion for which his trustee is legally answerable; but as his loss resulted from the act of his own agent he must look to him and not to the defendant.
This view of the case renders it unnecessary to consider any of the other points raised on the appeal.
There is error in the judgment of the court below and it is reversed.
In this opinion the other judges concurred.